                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ANN FINCH, as Executrix of the                   )
Estate of Franklin Delenor Finch,                )
                                                 )
                   Plaintiff,                    )
                                                 )
      v.                                         )   1:16-CV-1077
                                                 )
COVIL CORPORATION,                               )
                                                 )
                   Defendant.                    )

                           FINAL AMENDED JUDGMENT

      This civil action came before the Court for a jury trial beginning October 1, 2018.

On October 5, 2018, the jury returned a verdict in favor of the Plaintiff Ann Finch and

against the Defendant Covil Corporation on claims of negligence and failure to warn.

The jury awarded $32,700,000 in compensatory damages for the wrongful death of

Franklin Finch.

      Covil is entitled to a setoff for Ms. Finch’s pre-trial settlements with other

defendants in the amount of $2,346,715.

      IT IS ORDERED AND ADJUDGED that, pursuant to the jury verdict, the

Plaintiff Ann Finch recover the sum of $30,353,285, plus interest and court costs, from

the Defendant Covil Corporation.

       The Court awards prejudgment interest at the annual rate of 8%, to be paid from

the date this action was commenced on August 24, 2016, until the date of the entry of

judgment on October 19, 2018. The total prejudgment interest is $5,229,080.99.




     Case 1:16-cv-01077-CCE-JEP Document 525 Filed 05/01/19 Page 1 of 2
      Postjudgment interest is payable on all of the above at the rate of 2.66% from the

date judgment was entered on October 19, 2018, until the date this judgment is paid.

      This the 1st day of May, 2019.




                                        ________________________________
                                        UNITED STATES DISTRICT JUDGE




                                           2

    Case 1:16-cv-01077-CCE-JEP Document 525 Filed 05/01/19 Page 2 of 2
